Citation Nr: 1749205	
Decision Date: 10/05/17    Archive Date: 11/06/17

DOCKET NO.  14-22 950	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic dissecting scalp cellulitis with sebaceous cysts.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Hubers, Counsel




INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983 and April 1988 to April 1993.

In July 2016, the Board issued a decision and remand addressing the Veteran's appeals.  In relevant part, the Board remanded the above referenced claim for the issuance of a statement of the case (SOC).  The portion of the July 2016 decision remanding the above-referenced claim will be vacated.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

The RO denied the Veteran's claim of entitlement to a rating in excess of 10 percent for chronic dissecting scalp cellulitis with sebaceous cysts in a November 2011 rating decision.  The Veteran timely filed a notice of disagreement in February 2012 seeking a 30 percent rating for that condition.  An April 2014 rating decision granted the 30 percent rating with an effective date back to the date of his increased rating claim, which fully satisfied the Veteran's appeal with respect to that claim.  Therefore, there remains no matter in controversy with respect to that issue as the Veteran has received the full benefits he sought.






Accordingly, the portion of the July 22, 2016, Board decision addressing the issue of entitlement to a rating in excess of 30 percent for chronic dissecting scalp cellulitis with sebaceous cysts is vacated.  This vacatur does not affect the July 2016 Board decision with respect to any other issues addressed therein.




	                        ____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals




